DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the preliminary amendment filed on 6/2/2019, wherein:
Claims 15-18, 20-27, 29, and 31-34 are currently pending;
Claims 16-18, 20, 23-27, 29, and 31 have been amended; 
Claims 1-14, 19, 28, and 30 have been cancelled; and
Claims 32-34 have been newly added. 
Election/Restrictions
Applicant’s election without traverse of Invention Group I (claims 15-18, 24, 25, 29, and 31) and Species 4 (Figs. 10-14) in the reply filed on 3/11/2022 is acknowledged.
Claims 20-27, 29, and 31-34 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group of Inventions and/or nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/11/2022 wherein Applicant indicated that claims 15-18 are readable upon the elected Group I and Species 4. However, upon further review, claim 17 is drawn to a heat insulating sheet which is not found in Species 4 (Figs. 10-14) but is instead a part of Species 5 (Fig. 15). As such, Claim 17 is additionally withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group of Inventions and/or nonelected Species, there being no allowable generic or linking claim.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: L2 in Fig. 14 (it appears as though L2 should be replaced with L8 - see paragraph [0138]); L7 in Fig. 19; A73, A74, A75, B15, and TH14 in Fig. 24A; B15 and TH14 in Fig. 24B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Presently, the Abstract is not directed to the elected invention of a lander having a lander interface panel as recited in elected claim 15. 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Presently, the Abstract is not directed to the elected invention of a lander having a lander interface panel as recited in elected claim 15. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “A lander” in the preamble that comprises “a lander interface panel which connects between the lander and a drawer interface panel of a drawer in which a payload is mounted.” As presently phrased and punctuated, it is unclear if claim 15 only positively recites the lander having a lander interface panel wherein the panel has the intended use of being connected to the drawer via the drawer interface panel such that the drawer, the drawer interface panel, and the payload are not a part of the lander, or if claim 15 requires the drawer, drawer interface panel, and payload to be positively claimed in combination with the lander. Similarly, it is unclear if the controller in line 8 is being positively claimed in combination with the drawer, drawer interface panel, the lander, and lander interface panel. As it is unclear which elements are intended uses versus being positively recited in combination with the lander, the metes and bounds of claim 15 are indefinite. 
Claims 16 and 18 draw dependency from independent claim 15 and incorporate the indefiniteness thereof. Each of claims 16 and 18 are rejected for at least the same rationale above with respect to claim 15 for failure to overcome the same. 
In claim 16, the limitation “a drive mechanism which changes an inclination of the solar panel with respect to a horizontal plane” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. 
The term “mechanism” has been found to be a generic placeholder which invokes 35 USC 112(f) see Williamson v. Citrix (Fed. Cir. 2015). The generic placeholder of “mechanism” is preceded by the modifier “drive” but it is unclear whether this term is a function (e.g. a mechanism capable of driving) or if it provides some sort of structure. the placeholder of “drive mechanism” is also coupled with the functional language of “chang[ing] an inclination of the solar panel with respect to a horizontal plane” without reciting sufficient structure to perform the claimed function. A review of the disclosure merely recites the limitation verbatim with regards to Figures 10 and 14, wherein the same figures have different and generic boxes labelled DM to indicate the location of the drive mechanism. 
Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “means” or generic placeholder is modified by a word, which is ambiguous regarding whether it conveys structure or function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0200033 to Bigelow, in view of US 2007/0063104 to Humphries, in further view of US 6951468 to Greco.  
Re: Claim 15. As best understood due to indefiniteness, Bigelow teaches a lander (The Cambridge Aerospace Dictionary defines “lander” as a “Spacecraft designed for soft landing on Moon or planet” - Abstract “landing a habitable module on an extraterrestrial mass”; paragraph [0021] - module comprises landing pads 18 and propulsion buses 16 for landing - Bigelow therefore teaches a “lander” by definition) formed from multiple habitable modules that are coupled together offsite and then landed on an extraterrestrial body for manned missions (See [0001]-[0012]). However, Bigelow does not expressly disclose the type of modules that are provided. 
Humphries teaches a space based manufacturing module comprising a habitable module (See Abstract; Figs. 1-5; 10). In paragraph [0040], Humphries teaches that the module is provided with power from a solar array and in paragraphs [0006], [0013], and [0014], the module is taught to be in network communication with Earth bound systems and is useable for manufacturing using computers. In Figure 5, a plurality of computers (505, 507, 508) are shown to be provided for use within the habitable module. For the computers to be useable for their intended purposes, they must be connected to the power supply of the module and also via signal lines to the Earth bound communications systems and/or the manufacturing robots within the module. The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to substitute a manufacturing module as taught by Humphries in place of one of the generic habitable modules as taught by Bigelow in order to provide an extraterrestrial means of manufacturing on another planetary body via the landing method and system outlined by Bigelow. 
However, the combination of Bigelow and Humphries does not expressly disclose a drawer in which a payload is mounted, wherein the drawer connects to the lander via a lander interface panel as claimed. 
Greco teaches a computer storage cabinet (Abstract; Fig. 1, 10) comprising a plurality of drawers (20). The drawers are taught to comprise a back panel having a power cord (30) and power connection (32; i.e. a voltage output terminal) to supply voltage to a computer (i.e. payload within drawer) placed within the drawer (col. 2, lines 6-16). The back panel is also taught in column 2, lines 19-28, to comprise ethernet cables (33) which are attached to a data connection of the cabinet (i.e. signal terminals to exchange signals with a controller, i.e. computer processor, mounted within the drawer). Greco teaches the drawer provides the computer payloads with power and data connections while inside the drawer (col. 1, lines 16-27). One of ordinary skill in the art would have recognized that the computer storage cabinet of Greco would be useable in combination with the manufacturing module as taught by Humphries. In providing the cabinet, one of ordinary skill would have recognized that the data and power connections extending from the cabinet could be connected to power outputs terminals and signal terminals of the module in the same manner as Humphries such that the computers within the cabinet can be utilized in the same manner that the computers on the tabletop of Humphries function. The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to provide a computer storage cabinet as taught by Greco in order to provide a safe means of transporting the computers during landing and/or to provide storage for astronauts such that the computers can be brought out and stored depending upon table space requirements. 
In providing such a combination, the lander of Bigelow having a module as taught by Humphries and a computer storage cabinet as taught by Greco would provide an interface panel (e.g. a wall within the module) having power outlets and signal connections which are couplable to the cabinet drawers in which the computers/payloads are stored. The limitations of claim 15 are therefore rendered obvious. 
Re: Claim 18. As best understood due to indefiniteness, Bigelow in view of Humphries in further view of Greco render obvious the lander according to claim 15 as outlined above. However, it is not expressly disclosed that the lander comprises a housing made of graphene or a graphene fiber as a material.
Examiner gives Official Notice that it is well-known in the aerospace art to utilize graphene and/or graphene fibers as a material in the construction of the outer surfaces of spacecraft such as housings. Bigelow in view of Humphries in further view of Greco discloses the claimed invention except for the housing being made of graphene or a graphene fiber as a material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the housing of graphene or a graphene fiber as a material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. One of ordinary skill in the art would have been motivated to provide a graphene or graphene fiber housing for its known thermal and electrical (e.g. electrostatic discharge) properties. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0200033 to Bigelow, in view of US 2007/0063104 to Humphries, in further view of US 6951468 to Greco, in further view of US 2015/0151855 to Richards et al.
Re: Claim 16. As best understood due to indefiniteness, Bigelow in view of Humphries in further view of Greco render obvious the lander according to claim 15 as outlined above. Also as outlined above, Humphries teaches that the module comprises solar panel arrays. However, it is not expressly disclosed that the lander comprises:
a solar panel;
a drive mechanism which changes an inclination of the solar panel with respect to a horizontal plane; and
a controller which controls the drive mechanism to change the inclination of the solar panel with respect to the horizontal plane according to time, a position of the sun, or a power generation amount of the solar panel.
Richards et al. teaches a lander (Abstract; Figs. 8A-11) comprising a solar panel (95) coupled to a pan and tilt mast (i.e. a drive mechanism which changes an inclination of the solar panel with respect to the horizontal plane; Fig. 8A; Fig. 11), a star tracker processor (i.e. a means for determining the position of the sun; Fig. 8A; Fig. 11), batteries (paragraph [0028]), and avionics (i.e. a controller coupled to the other subsystems such as the batteries, star trackers and batteries for controlling the same; Fig. 8A, 11). 
The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to provide solar panels with a drive mechanism allow for changes in inclination with respect to the horizontal and a controller to control said drive mechanism to ensure that power requirements of the module are met depending upon changing conditions due to light received from stars on the extraterrestrial body. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647